 1   Michelle Lee (Cal. Bar No.: 260252)
     3020 Beacon Blvd
 2   West Sacramento, CA 95691
     Telephone:(916) 420-8333
 3
     Attorney for Defendant: JYM CORPORATION
 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8                                    SACRAMENTO DIVISION

 9
     MERYL POMPONIO,                               Case No. 2:19-cv-01157-JAM-CKD
10
                   Plaintiff,                      Hon. John A. Mendez
11
            vs.                                    ORDER GRANTING DEFENDANT JYM
12                                                 CORPORATION’S REQUEST FOR
     JYM CORPORATION, et al.,                      EXTENSION OF TIME TO ANSWER
13                                                 COMPLAINT
                   Defendants.
14

15
                                                 ORDER
16
                   Having reviewed the file and the request in this matter, pursuant to stipulation, and
17
     for good cause appearing, IT IS SO ORDERED that Defendant JYM CORPORATION’s
18
     deadline to respond to Plaintiff MERYL POMPONIO’s complaint is extended to on or before
19
     September 6, 2019.
20

21
     Dated: August 12, 2019                              /s/ John A. Mendez_____________
22                                                       Honorable John A. Mendez
                                                         United States District Court Judge
23

24

25

26

27

28                                        -1-                 (2:19-cv-01157-JAM-CKD)
     [PROPOSED] ORDER GRANTING DEFENDANT JYM CORPORATION’S REQUEST FOR EXTENSION
                             OF TIME TO ANSWER COMPLAINT
